Citation Nr: 0410852	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to an increased rating for nummular eczema, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for gout, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability rating 
for hemorrhoids with pruritus ani.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 1971.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO).  That rating decision granted an increased rating to 
10 percent for duodenal ulcer.  The veteran's claims of 
entitlement to increased ratings for nummular eczema, gout and 
hemorrhoids, as well as a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), were 
denied.  The veteran timely completed an appeal with respect to 
these issues.

In April 2001, the Board remanded the case for additional 
development.  Subsequently, December 2002 and March 2003 rating 
actions continued the prior denials.

In a July 2003 decision, the Board denied the veteran's claims.  
The veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In October 2003, the 
Court issued an Order which vacated the July 2003 Board decision 
and remanded the case to the Board for proceedings consistent with 
the Joint Motion for Remand.

This case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Joint Motion noted that a significant change in the law 
occurred during the pendency of this appeal when, on November 9, 
2000, the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim (inapplicable 
here), redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The Joint Motion stated that the veteran had not been notified of 
the evidence necessary to substantiate his claims and, 
specifically, what portion of such evidence is to be provided by 
him and which portion must be provided by VA under Quartuccio, 
supra.  

Accordingly, the case must be remanded to the RO for the following 
action:

The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  The RO should ensure that the notification 
requirements and development procedures contained in the VCAA are 
fully complied with and satisfied.  In particular, the RO should 
specifically inform the veteran of the type of evidence required 
from him and what evidence VA will obtain (with assistance from 
him) in order to substantiate his claims.  The veteran should also 
be informed that the RO will assist him in obtaining identified 
evidence, should he require such assistance.  

After the above requested action has been completed, the RO should 
review the veteran's claims for increased evaluations for nummular 
eczema, gout, duodenal ulcer, and hemorrhoids with pruritus ani, 
as well as for a total disability rating based on individual 
unemployability.  If any benefit sought on appeal remains denied, 
a supplemental statement of the case should be furnished to the 
veteran and his representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





